DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“illumination unit” in claim 16.

The term “illumination unit” in claim 16 is limited by the function of “lighted emitted from” and not modified by any structure for performing the function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


The following claimed elements are noteworthy in that they do "NOT' invoke 35 USC 112f, despite appearing to do so, as follows:

Claim 1
"Display device":  The term "display" is a structural modifier, despite "device" being generic;

"An illumination unit comprising light emitting circuitry disposed inside the first face of the housing and configured to emit light toward the transparent window": while the term "illumination unit" is generic, it is modified by "circuitry", which is structural;

"A reflective unit comprising light reflecting surfaces disposed between the illumination unit and the transparent window, and including a plurality of reflective structures configured to reflect light emitted ... ":  while the term "reflective unit" is generic, it is modified by the "light reflecting surfaces" specifically claimed which is structural;

Claim 16:

"A printed circuit unit comprising a printed circuit board disposed within the housing":  a "printed circuit" is a structural modifier, despite the term "unit" being generic;

"A reflective unit comprising a reflective surface disposed between the transparent window and the printed circuit unit and including a plurality of reflective structures configured to transmit light emitted from the illumination unit to the transparent window ... "; while the term "reflective unit" is generic, it is modified by the "reflective structures" specifically claimed which is structural.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the illumination unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  “An” illumination unit will be assumed for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US 2018/0150671 A1) in view of He et al. (US 2017/0220838 A1) and Wu et al. (US 2018/0373945 A1).

Regarding claim 1, Choo discloses an electronic device comprising (except for elements highlighted in italicized bold):

a housing including a first face facing a first direction and a second face facing a second direction opposite the first direction, and further including a transparent window comprising at least a portion of the first face (figure 19, numeral 11 is the transparent window:


    PNG
    media_image2.png
    279
    947
    media_image2.png
    Greyscale

);

a display device disposed between the first face and the second face of the housing and configured to display information to an outside through the transparent window (figure 19, numeral 16 is the display device:

    PNG
    media_image3.png
    494
    970
    media_image3.png
    Greyscale


);

disposed inside the housing and configured to emit light toward the transparent window (figure 20, numeral 33 is the light emitting circuitry:

    PNG
    media_image4.png
    424
    888
    media_image4.png
    Greyscale


 );

a reflective unit comprising light reflecting surfaces disposed between the illumination unit and the transparent window, and including a plurality of reflective structures configured to reflect light emitted from the illumination unit toward the transparent window (figure 20, numeral 31:

    PNG
    media_image4.png
    424
    888
    media_image4.png
    Greyscale

	Also depicted in figure 4, as “CHOE”:


    PNG
    media_image5.png
    513
    817
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    221
    682
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    225
    680
    media_image7.png
    Greyscale

 ); and

a biometric sensor disposed to face at least a portion of the transparent window and configured to sense light reflected through the display device by the transparent window (figure 4, “ISS” and figure 19, numeral 23:


    PNG
    media_image8.png
    629
    1271
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    873
    1162
    media_image9.png
    Greyscale
 


	Choo does not teach:
a housing including a first face facing a first direction and a second face facing a second direction opposite the first direction,
a display device disposed between the first face and the second face of the housing and
an illumination unit comprising light emitting circuitry disposed inside the housing and
a reflective unit comprising light reflecting surfaces disposed between the illumination unit and the transparent window, and including a plurality of reflective structures.


He et al. also discloses an optical fingerprint sensor and illumination source mounted below a display screen (figure 4B; numeral 613 is an OLED display, numeral 703 illuminates a fingerprint placed on transparent platen 431, and an image is captured by sensor 702).  He teaches a housing (figure 2D) including a first face facing a first direction and a second face facing a second direction opposite the first direction (figure 2D:









[AltContent: textbox (First surface facing upwards 1st direction)]

[AltContent: textbox (Second surface facing downwards 2nd direction)]
    PNG
    media_image10.png
    507
    806
    media_image10.png
    Greyscale



).

He teaches that the transparent window comprising at least a portion of the first face (as seen in figure 2D, numeral 431, or platen, is part of the first face); 

the display device disposed between the first face and the second face of the housing (display device 613 is below platen 431 and therefore between the first and second faces as seen in figure 2D); and
disposed inside the first face of the housing (as seen in figure 4B, the illumination device 703 is below the display 613, which is below the first face as seen in figure 2D). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to include as part of the mobile display and fingerprint scanner system of Choo ( 

    PNG
    media_image11.png
    156
    687
    media_image11.png
    Greyscale


),  a housing as taught by He, in order to protect the sensitive optics and electronics of Choo from the environment, and also with further motivation coming from He:
“As illustrated, the device housing of the device 200 may have, in various implementations, side facets that support side control buttons that are common in various smartphones on the market today. Also, one or more optional sensors may be provided on the front side of the device 200 outside the device screen as illustrated by one example on the left upper corner of the device housing in FIG. 2A” at paragraph 0054; and 
“The device electronics may be arranged inside the device housing and may include a part that is under the optical sensor module as shown in FIG. 2B” at paragraph 0055.



NOTE:  In combination, the system of Choo at figure 4 and/or 19/20 for example would be integrated into a housing such as housing 2D of He, thus also meeting the requirement of:
the transparent window of Choo (figure 19, numeral 11) comprising at least a portion of the first face; 
the display device of Choo (figure 19, numeral 16 disposed between the first face and the second face of the housing; and
the illumination unit of Choo (figure 20, numeral 33) comprising light emitting circuitry disposed inside the first face of the housing.

	The Choo and He combination does not teach, a reflective unit comprising light reflecting surfaces disposed between the illumination unit and the transparent window, and including a plurality of reflective structures.

reflective unit comprising light reflecting surfaces disposed between the illumination unit and the transparent window, and including a plurality of reflective structures ( 


    PNG
    media_image12.png
    605
    1230
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    648
    709
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    321
    705
    media_image14.png
    Greyscale

).


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute the Wu light source and microstructure reflectors for the light source 33 and optical element 31 of Choo of the Choo/He combination, with motivation coming from Wu:


    PNG
    media_image14.png
    321
    705
    media_image14.png
    Greyscale


	Furthermore, the Wu light source and reflectors when substituted for the Choo light source/optical element would serve to make the Choo system thinner and more streamlined given that Wu’s light source and reflectors need not be external elements to the cover glass. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Choo/He, while the teaching of Wu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


claim 16, the Choo/He/Wu combination as applied to claim 1 teaches an electronic device comprising (except for elements highlighted in italicized bold):

a housing including a transparent window exposed to an outside (see the claim 1 rejection);

a printed circuit unit comprising a printed circuit board disposed within the housing (see the claim 1 rejection where He teaches the housing that houses the components taught by Choo; Choo further teaches a printed circuit board at figure 19, numeral 24 and paragraph 00145 “mainboard”:


    PNG
    media_image15.png
    857
    821
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    164
    686
    media_image16.png
    Greyscale



a reflective unit comprising a reflective surface disposed between the transparent window and the printed circuit unit and including a plurality of reflective structures configured to transmit light emitted from the illumination unit to the transparent window (see the claim 1 rejection),

the illumination unit being electrically connected to the printed circuit unit; and

a fingerprint sensor disposed between the transparent window and the printed circuit unit, the fingerprint sensor being electrically connected to at least a portion of the printed circuit unit and configured to sense light transmitted through the transparent window and through a display (see the claim 1 rejection; the fingerprint sensor of Choo is connected to the “mainboard” via 24:


    PNG
    media_image16.png
    164
    686
    media_image16.png
    Greyscale

 ).

	He further teaches connected the illumination device and the image sensor to the same microcontroller and smartphone circuit board (light source 703 and image sensor 702 are connected to the same board:



    PNG
    media_image17.png
    681
    1424
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    211
    519
    media_image18.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the Choo/He/Wu combination as applied to claim 1, to connect the illumination of Choo to the mainboard of Choo as described above, as further taught by He as described above, given that the mainboard provides the microprocessor and 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Choo/He/Wu as applied to claim 1, while the teaching of He continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 17, the electronic device of claim 16, wherein the reflective unit includes a film disposed to face one face of the transparent window, and a plurality of reflective structures protruding toward the second direction of the film, and each of the plurality of reflective structures is configured with a triangular prism that forms different opposite angles disposed with reference to one face of the reflective unit (taught by Wu of the Choo/He/Wu combination as applied to claim 16:  as seen in Wu figure 34:

    PNG
    media_image19.png
    832
    863
    media_image19.png
    Greyscale


 ).

Regarding claim 18, the electronic device of claim 17, wherein the transparent window is configured to reflect the light transmitted from the reflective unit with a top face and/or a lower face thereof to provide a light path within the transparent window (Choo figure 4:

    PNG
    media_image20.png
    376
    655
    media_image20.png
    Greyscale

).



Regarding claim 2, the electronic device of claim 1, wherein the reflective unit includes:  a film disposed to face one face of the transparent window; and the plurality of reflective structures of the reflective unit protrude in a direction away from the transparent window (taught by Wu of the Choo/He/Wu combination as applied to claim 16:  as seen in Wu figure 34:

    PNG
    media_image19.png
    832
    863
    media_image19.png
    Greyscale


 ).


Regarding claim 3, the electronic device of claim 2, wherein the reflective unit is disposed below a first region of the transparent window, and the biometric sensor is disposed below a second region of 


    PNG
    media_image21.png
    360
    649
    media_image21.png
    Greyscale


 ).


Regarding claim 7, the electronic device of claim 2, wherein each of the plurality of reflective structures of the reflective unit includes:  a first face configured to receive incident light from the illumination unit; and a second face forming an inclined face with respect to the first face and is configured to reflect light transmitted through the first face (



    PNG
    media_image19.png
    832
    863
    media_image19.png
    Greyscale


    PNG
    media_image13.png
    648
    709
    media_image13.png
    Greyscale

 ).

Regarding claim 4, the electronic device of claim 1, wherein a substantially entire area of the biometric sensor overlaps the display when viewed from a position above the transparent window (Choo of the Choo/He/Wu combination:


    PNG
    media_image22.png
    424
    668
    media_image22.png
    Greyscale

 ).


Regarding claim 5, the electronic device of claim 4, wherein the reflective unit is configured to provide a first path that guides light emitted from the illumination unit to be reflected within each of the plurality of reflective structures and to be directed toward the transparent window, and the transparent window is configured to provide a second path that guides the light provided from the reflective unit to be reflected a plurality of times within the transparent window and to be guided toward the biometric sensor (Choo of the Choo/He/Wu combination:


    PNG
    media_image22.png
    424
    668
    media_image22.png
    Greyscale

).


Regarding claim 6, the electronic device of claim 5, wherein the biometric sensor includes a fingerprint sensor, and the light, which passes through the second path within the transparent window, is configured to be reflected by a user's fingerprint to reach the fingerprint sensor, and the fingerprint sensor is configured to sense biometric information of the user touching the second region of the transparent window (Choo of the Choo/He/Wu combination:


    PNG
    media_image22.png
    424
    668
    media_image22.png
    Greyscale

). 

Regarding claim 11, the electronic device of claim 1, further comprising: a first dielectric layer disposed between the transparent window and the reflective unit and having a refractive index between a refractive index of the reflective unit and a refractive index of the transparent window (Wu of Choo/He/Woo combination, numeral 270D:


    PNG
    media_image23.png
    869
    874
    media_image23.png
    Greyscale

).



Allowable Subject Matter
Claims 8-10, 12-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  NOTE:  Claims 19 and 20 are rejected under 35 USC 112 above and will be allowable when that rejection is overcome. 

Regarding claims 19 and 20, in the context of the claim as a whole, the prior art does not teach the additional limitation of:

a first dielectric layer disposed between the transparent window and the reflective unit and having a refractive index between a refractive index of the reflective unit and a refractive index of the transparent window; and

a second dielectric layer disposed between the transparent window and the fingerprint sensor and having a refractive index that is different from the refractive index of the first dielectric layer, wherein the second dielectric layer comprises a plurality of different layers, each of the plurality of different layers having different refractive indexes and/or different transmissivities with respect to the light.

Regarding claims 8-10, in the context of the claim as a whole, the prior art does not teach the additional limitations of, “structures includes a prism, and each of the reflective structures forms a first angle with the first face and a third face disposed in parallel with the film and forms a second angle, which is different from the first angle, with the second face and the third face.”

claim 12, in the context of the claim as a whole, the prior art does not teach the additional elements of, “a film disposed to face one face of the transparent window; and the plurality of reflective structures of the reflective unit protrude toward a first direction of the film, and are inserted into the first dielectric layer.”

Regarding claims 13-15, in the context of the claim as a whole, the prior art does not teach the additional elements of, “wherein the plurality of reflective structures of the reflective unit comprises a plurality of groups each including at least one pattern, and the plurality of groups is sequentially arranged from one region of the lower side of the transparent window.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665